Title: To James Madison from William C. C. Claiborne, 19 January 1805
From: Claiborne, William C. C.
To: Madison, James


Sir,
New Orleans January 19th. 1805
I feel myself bound in duty to myself and the Government I have the Honour to serve, to forward to you the enclosed papers containing some severe strictures on my late administration, general public character and private manners; and I hope I shall be excused for offering some observations on the principal matters of accusation. I trust the Executive will not readily believe, that the Affairs of this Territory have been administered in the Slovenly and ridiculous manner exhibited by those Papers; and I feel it a justice due my own reputation to take the earliest opportunity of meeting the calumny in that quarter, where it seems to be the object of the writer to injure me.
I at first contemplated a publication of the Documents that went to my exculpation, but I was dissuaded from it by a conviction that those pieces would do me only a temporary injury here, and that the people would soon be aware of the characters and real objects of those who have so wantonly attacked me. Under such circumstances I thought a perfect silence on my part, would not only be the most dignified, but also the most prudent conduct to pursue. I have however determined through your Department to convey to the Executive a few comments upon the subject as next to an approving conscience, the approbation of the President, is the first object of my ambition, the most anxious wish of my Heart.
My accusers you will observe take great pains to impress the Public with an opinion that my Government here commenced “under the most favorable auspices,” an assertion contradicted by every circumstance of the times: But on this point my former Letters to you were so explicit, as to supercede the necessity of entering into detail. I will therefore in general terms state that when possession of Louisiana was received the aspect of affairs was not such as promised either a pleasing administration, or a happy result. The People were split into Parties, divided in their affections, and the sport of Foreign and Domestic Intriguers. The functions of Government were nearly at a stand, and much was wanting to produce System in and restore order to the different Departments. Great changes were expected under the new order of things, and more was required to conciliate and attach the general sentiment to the American Government, than my resources permitted or the energies of any one man could accomplish. The honest distrust which I entertained of my Talents; the sincere diffidence with which I entered upon the duties of my office; my constant reluctance to exert any of the large discretionary powers entrusted to me, except when urged by imperious necessity, or the strong pressure of Political expediency, and my anxious solicitude for the speedy termination of the provisional Government are all known to you. I could not but be sensible of the difficulty and peril of my situation. My Successor may perhaps enter upon his office with more pleasing prospects, and I pray God he may acquire many Laurels. But in being the first appointed to conciliate a people of different Manners, Languages and Nations, to introduce among them Principles of Government and a System of Administration altogether new to them, which few understood, and not many sufficiently appreciated, I felt myself as one, sent on a forlorne hope risqueing my political reputation in the Breach, where every Arm raised against me, would be raised with advantage.
Fortune however so far favored me as to have brought my Provisional administration to a peaceful close—that I committed errors I will readily admit, but I am not sensible of having been betrayed into any material measures, that I can reflect on with self Accusation. It is true I did not do so much as some seem to have expected, nor was my administration marked with any of those strong traits which some would call energy, but others more properly oppression. A charge of Tyranny on the one part, or imbecility on the other was equally an object of dread, I was solicitous to steer that course which a just and conciliatory Policy dictated. But I expected that by avoiding either extreme, I should subject myself to the imputation of its opposite, and it seems I have not been disappointed. The continuation of the Spanish Troops here after the expiration of the time limitted by the Treaty was a subject of serious uneasiness to me, and one on which the Commissioners from time to time expressed much solicitude, and urged frequently the immediate removal of those Troops. Our Correspondence with Mr. Laussat I trust sufficiently evinces our dispositions and exertions in that behalf. To take any other measures to hasten the departure of those Troops would have been unauthorized on our part, and I doubt even had we had the authority whether we had the force necessary to carry any compulsory measures into effect.

As to the Marquis of Casa Calvo’s having retained a centinal at his House, it never gave me any uneasiness, and indeed I knew not until lately that it was ever considered as an object of Jealousy by any of our Citizens. I however communicated the circumstance to you, and considering from your silence, that you viewed it as I did, in a very unimportant light, I did not interfere on the subject ’till lately on a complaint made against the guard for an outrage on a Citizen, and the Centinel was discontinued at my request. Concerning the affair of Mr. Hulin it will be necessary for me to enter into some explanation, as you are yet unacquainted with the circumstances of that contest, and the statement exhibited in the enclosed paper has not wanted the aid of Prof[e]ssional skill to render the writers cause as plausible as possible. The enclosures Nos. 1. 2. 3 & 4 are copies of Official Letters on the subject; and the certificates Nos. 5 & 6 will go in explanation. These Documents will place the transaction in its true point of view. I have only to add in further illustration of the subject, that between the Marquis and the Intendant, there subsists not only a Political rivalry, but even a personal hatred. Hulin is a Man little known except as a Dependant of the Intendant’s, Villamil is a violent partizan of the Marquis’s, but his wife Madam Villamil is in the opposite Interest, having been long seperated from her Husband, and enjoying in a particular manner as is said the protection and intimacy of the Intendant. When the subject was first mentioned to me by the Marquis, I was led to understand that his intention was under the authority of the Government of the Havana, to procure testimony touching the official conduct of the Intendant, not having the most distant idea that he intended to interfere in any manner with the right of Mr. Hulin or Mr Villamil to property still within this Territory.
It is true that I learned from the Marquis that Hulins Title was a fraudulent one, and at his request I notified the Notaries Public (before whom Bills of Sale for Slaves are taken) that such suggestion had been made in order that the property might not be alienated until Villamil might have an opportunity of supporting his claim before a competent Tribunal. Under a like impression that the Intendants Official conduct alone was the object of the Marquis’s investigation, Mr. Randall at my request asked Mrs. Villamil to permit one of her Servants to attend at the Marquis’s House for half an hour. It was a request made by me to gratify a wish of the Marquis, and Mrs Villamil was at liberty to comply or not as she pleased. As to the Story of the insolence of the Spanish Soldier sent by the Marquis to Mrs Villamil, it is denied by the Marquis’s Secretary, and I am inclined to think it not correct. Mr. Hulins Memorial (quoted in the Paper) was not presented to me until about the last of July or the first of August—not long before I was taken with the Yellow Fever, and the Memorial remained unread until after my recovery.

Viewing this contest from the beginning as one arising altogether out of the private Animosities of two foreign Officers, in which neither I nor my Country was any wise interested, I was unwilling that my name or Authority should be used on the occasion, and was also desirous that the Affair might terminate without troubling our Government, or involving its Officers in the question. But so soon as I discovered that the Marquis had proceeded to unauthorized lengths, and called upon me to carry into execution his Decrees between persons amenable only to the Territorial Tribunals, my conduct was immediately such as a knowledge of the rights of my Country dictated. That conduct is communicated in the Correspondence, and I trust will be approved of. You will observe that to the Marquis’s last letter I returned no answer. But my silence may be attributed to the then pressure of my Domestic misfortunes, and the early approach of the period which limitted my Judicial powers.
The injurious and ill-founded allusion made to the influence of the Marquis over my conduct deserve no notice. The truth is that nothing but a formal intercourse of civilities ever subsisted between us, and even that has been discontinued since the affair of Don Manuel García, in which, tho exclusively a Judicial proceeding, the Spaniards thro ignorance have supposed me to have been concerned.
It may perhaps be to you a matter of curiosity to know the nature and extent of the party, to which I am indebted for those unfriendly attacks. I have therefore no hesitation to tell you, that they proceeded originally from the resentment of Mr. Daniel Clark, who concieving himself entitled to the confidence of the President and perhaps some distinguished situation in the administration here, is mortified to find himself so entirely overlooked. To his party Mr. Edward Livingston, who as prudence ought to have suggested, probably at first intended no interference with the Politicks of the Country, was too easily persuaded to attach himself, and his opposition to me and the acts of the Government I represent speedily ensued. I early discovered the Political views of these Gentlemen, they went (in my opinion) to injure the Interest and Character of our Government in this Country, and I therefore pursued such a line of conduct towards them and their measures as my duty required. I might I believe name another Gentleman late of New York as attached to this Party from whom I did not expect opposition; But the party are few in number, and but for the standing which their Talents give them, would not be considered as formidable. For my part the plain and economical habits in which I have been educated and hitherto lived, united to a candid and unsuspicious disposition, qualify me but badly for a personal competition with those whose manners have been formed on a model better calculated for the Etiquette of this City, and who from long practice, are more conversant with the Arts of intrigue. To what lengths the opposition to me may be carried I know not—But am inclined to think that nothing will be left unsaid, which can wound my feelings, and that my public and private Character will be cruelly misrepresented.
I pray you Sir to lay this Letter before the President, and should be much obliged by your early communication to me, of any sentiment he may be pleased to express. Accept assurances of my great Respect, & sincere Esteem!
William C. C. Claiborne
P. S. In the Paper called the Union a piece written in broken English ridiculing the Memorialists was published. This production greatly irritated the ancient Louisianians, and my enemies told them that it was published with my knowledge and approbation, as was every thing else which appeared in that Paper. To shew you what foundation there was for those reports, I refer you to the enclosed certificate from the Editor of the Union marked No. 7.
W. C. C. C.
